Citation Nr: 1447927	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a chronic allergy disability, to include allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 1997 and from May 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The September 2009 rating decision, in pertinent part, denied service connection for chronic allergies.  The June 2010 rating decision denied the petition to reopen a claim for service connection for a low back disability.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through March 2013.

In June 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

The issues of entitlement to service connection for a chronic allergy disability, to include allergic rhinitis, and for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  In a final June 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  

2.  The evidence received since the June 1998 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen a claim for entitlement to service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a low back disability was denied in a June 1998 rating decision.  In June 1998, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the June 1998 rating decision.  Therefore, the June 1998 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the June 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability, because the RO found that the Veteran had not presented evidence that the Veteran had a residual disability from his in-service January 1997 mechanical low back pain diagnosis.  

Since the Veteran's last prior final denial in June 1998, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  Private treatment records from April 2007 to May 2007 and from January 2010 to May 2010 reflect complaints and treatment for low back pain.  The Veteran had several diagnoses for lumbar sacral strain.  See April 2010 private treatment records.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The private treatment records will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for a low back disability is granted, to this extent only.


REMAND

Before addressing the claims for service connection for a low back disability and for a chronic allergic disability, the Board finds that additional development of the evidence is required.  

With regard to the Veteran's service connection claim for a low back disability, he contends that he sought treatment for low back pain during his first period of active duty service in 1997 and that this incident reflects the onset of his chronic low back pain.  He said his duties in service, as a heavy vehicle mechanic, involved lifting heavy equipment, including tires and engines.  See June 2013 Board hearing transcript.  A January 1997 service treatment record reflects that the Veteran complained of low back pain that began three weeks prior and continued to hurt upon running, sitting, standing and walking.  An objective evaluation found no swelling, no tenderness to touch, no pain from twisting side to side, a negative straight leg raise test, and a normal range of motion.  He was diagnosed with mechanical low back pain.  At an April 1997 medical assessment for separation from his first period of service, the Veteran reported chronic back pain, but no radiculopathy.  The examiner noted mild low back pain.  

In October 1997, the Veteran underwent a VA examination for his low back.  He reported continuous low back pain since his service, which he attributed to increased activity and running.  The examiner found normal range of motion, normal manual muscle test results, no muscle spasms and no neurological involvement.  The examination report did not list any diagnosis for his low back.  

Private treatment records from April 2007 reflect that the Veteran sought treatment for low back pain following his return from his second period of service in Iraq.  He reported that the pain had existed for over a year, which was aggravated by wearing 60 pounds of gear, driving a lot and not sleeping comfortably.  The Veteran went for several chiropractic treatments to relieve his low back pain symptoms.  See April 2007 to May 2007 Christie Family Chiropractic treatment records.  

In January 2010, the Veteran complained of severe low back pain after he pushed a car that was stuck in snow.  He described the pain as sharp and stabbing.  The pain did not radiate to his legs.

In April 2010, the Veteran reported having injured his back while restraining an inmate at the prison where he worked as a guard.  He said the pain was constant, dull and sharp.  A private treating physician found the Veteran had limited forward bending to 30 degrees, could perform a partial squat and rise and appeared to have a slightly shifted lumbar spine toward the right, which were attributed to spasms.  The diagnosis was acute lumbar strain.  See April 2010 Occupational Health Center private treatment record.  Private treatment records document that the Veteran returned for treatment for low back pain for six weeks following his work injury.  See April 2010 Occupational Health Center treatment records and May 2010 Christie Family Chiropractic treatment record.

The Board finds that the Veteran has not been afforded a VA examination for his low back pain since October 1997.  The evidence demonstrates that the Veteran had an in-service mechanical low back pain diagnosis and complaints for chronic low back upon separation during his first period of service.  The Veteran asserts that his low back pain continues to the present and is treated with over-the-counter pain medication, heat and a TENS unit.  See June 2013 Board hearing transcript.  As the record suggests that the Veteran has recurring low back pain symptoms that may be associated with his in-service low back pain, a VA examination is required to determine whether his current low back pain symptoms are related to his period of active duty service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's service connection claim for a chronic allergy disability, he contends that his allergy symptoms had their onset upon his discharge from his second period of active duty service in 2006.  He said he continues to experience allergy symptoms and treats his symptoms with over-the counter Claritin as needed.  He also complained of nose bleeds which he had not experienced prior to his service.  See June 2013 Board hearing transcript.  

The Veteran denied a history of allergies prior to service.  See April 2003 report of medical history and June 2013 Board hearing transcript.  In July 2007, the Veteran was diagnosed with allergic rhinitis.  See July 2007 VA treatment record.  A September 2007 VA treatment record reflects a diagnosis of severe seasonal and perennial allergies.  

The Board finds that the Veteran has not been afforded a VA examination to determine whether his current allergy symptoms, to include his diagnosed allergic rhinitis, are related to his period of active duty service.  Thus, on remand, an examination and opinion are required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

At his June 2013 Board hearing, the Veteran testified that he received treatment for his allergy symptoms at the Ear, Nose and Throat Specialists of Northwestern Pennsylvania.  To date, the record does not include any of those treatment records.  On remand, the Veteran should be afforded an opportunity to obtain those records and any other treatment records for his allergies.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his low back disability and chronic allergy disability that are not currently of record, to include treatment records from the Ear, Nose and Throat Specialists of Northwestern Pennsylvania.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any current low back disability.

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a.  Does the Veteran have a current chronic low back disability?  If so, please identify each current diagnosis.  

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any low back disability had its onset in service, or is otherwise etiologically related to any injury, disease or event during the Veteran's active duty service?

In providing the requested opinions, the examiner should consider the following:

A January 1997 service treatment record reflecting a complaint of low back pain and a diagnosis of mechanical low back pain.

An April 1997 separation medical assessment documenting a report of chronic low back pain and a finding of mild low back pain.  

The Veteran's lay statements regarding the onset of low back pain during service and the continuity of his low back pain symptoms since his discharge.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any current chronic allergy disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a.  Does the Veteran have current chronic allergy disability, to include allergic rhinitis?  If so, please identify each current diagnosis.  

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any chronic allergies had its onset in service, or are otherwise etiologically related to any injury, disease or event during the Veteran's active duty service?

In providing the requested opinions, the examiner should consider the Veteran's lay statements that he did not have allergies prior to entering active duty service and that he noticed allergy symptoms within a year of returning from Iraq.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


